

116 HR 6368 IH: State Housing Relief Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6368IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. David Scott of Georgia introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo establish a Housing Assistance Fund.1.Short titleThis Act may be cited as the State Housing Relief Act of 2020.2.Housing Assistance Fund(a)DefinitionsIn this section:(1)SecretaryThe term Secretary means the Secretary of the Treasury.(2)StateThe term State means any State of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands.(b)Establishment of fundThere is established at the Department of the Treasury a Housing Assistance Fund to provide such funds as are allocated in subsection (f) to State housing finance agencies for the purpose of preventing homeowner mortgage defaults, foreclosures, and displacements of individuals and families experiencing financial hardship after January 21, 2020.(c)Allocation of funds(1)In generalThe Secretary of the Treasury shall establish such criteria as are necessary to allocate the funds available within the Housing Assistance Fund to each State. The Secretary shall allocate such funds among all States taking into consideration the number of unemployment claims within a State relative to the nationwide number of unemployment claims.(2)Small state minimumEach State shall receive no less than $125,000,000 for the purposes established in subsection (b).(d)Disbursement of funds(1)Initial disbursementThe Secretary shall disburse to the State housing finance agencies not less than ½ of the amount made available pursuant to this section, and in accordance with the allocations established under subsection (c), not later than 120 days after the date of enactment of this Act. The Secretary or designee shall enter into a contract with each State housing finance agency, which may be amended from time to time, establishing the terms of the use of such funds prior to the disbursement of such funds.(2)Second disbursementThe Secretary shall disburse all funds made available pursuant to this section, and in accordance with the allocations established under subsection (c), not later than 180 days after the date of enactment of this Act.(e)Permissible uses of fund(1)In generalFunds made available to State housing finance agencies pursuant to this section may be used for the purposes established under subsection (b), which may include—(A)mortgage payment assistance;(B)financial assistance to allow a borrower to reinstate their mortgage following a period of forbearance;(C)principal reduction;(D)utility payment assistance, including electric, gas, and water payment assistance;(E)any program established under the Housing Finance Agency Innovation Fund for the Hardest Hit Housing Markets;(F)reimbursement of funds expended by a State or local government during the period beginning on January 21, 2020, and ending on the date that the first funds are disbursed by the State under the Housing Assistance Fund, for the purpose of providing housing or utility assistance to individuals or otherwise providing funds to prevent foreclosure or eviction of a homeowner or prevent mortgage delinquency or loss of housing or critical utilities as a response to the coronavirus disease 2019 (COVID–19) pandemic; and(G)any other assistance to prevent eviction, mortgage delinquency or default, foreclosure, or the loss of essential utility services.(2)Administrative expensesNot greater than 10 percent of the amount allocated to a State pursuant to subsection (c) may be used by a State housing financing agency for administrative expenses. Any amounts allocated to administrative expenses that are no longer necessary for administrative expenses may be used in accordance with paragraph (1).(f)AppropriationThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, to remain available until expended or transferred or credited under subsection (h), $35,000,000,000 to the Housing Assistance Fund established under subsection (b).(g)Use of housing finance agency innovation fund for the hardest hit housing markets fundsA State housing finance agency may reallocate any administrative or programmatic funds it has received as an allocation from the Housing Finance Agency Innovation Fund for the Hardest Hit Housing Markets created pursuant to section 101(a) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211(a)) that have not been otherwise allocated or disbursed as of the date of enactment of this Act to supplement any administrative or programmatic funds received from the Housing Assistance Fund. Such reallocated funds shall not be considered when allocating resources from the Housing Assistance Fund using the process established under subsection (c) and shall remain available for the uses permitted and under the terms and conditions established by the contract with Secretary created pursuant to subsection (d)(1) and the terms of subsection (h).(h)Rescission of fundsAny funds that have not been allocated by a State housing finance agency to provide assistance as described under subsection (e) by December 31, 2030, shall be reallocated by the Secretary in the following manner:(1)Sixty-five percent shall be transferred or credited to the Housing Trust Fund established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568).(2)Thirty-five percent shall be transferred or credited to the Capital Magnet Fund under section 1339 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4569).(i)Reporting requirementsThe Secretary shall provide public reports not less frequently than quarterly regarding the use of funds provided by the Housing Assistance Funds. Such reports shall include the following data by State and by program within each State, both for the past quarter and throughout the life of the program—(1)the amount of funds allocated;(2)the amount of funds disbursed;(3)the number of households and individuals assisted;(4)the acceptance rate of applicants;(5)the average amount of assistance provided per household receiving assistance;(6)the average length of assistance provided per household receiving assistance;(7)the income ranges of households for each household receiving assistance; and(8)the outcome 12 months after the household has received assistance.